DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffri Kaminski on 5/26/2022.

The application has been amended as follows: 

	1.  A clean combustion hydrogen enginea cylinder having a cylinder wall; an oil-free piston arrangement, including: a piston configured for reciprocal movement inside the cylinder gas in the first compartment, wherein the pumping element is prestressed and movably integrated in the piston head for compressing the water in the water channel.
	12. A clean combustion engine according to claim [[11]]1, wherein the clean combustion engine is arranged and configured to combust a hydrogen-based fuel producing water as by-product in the exhausts, wherein the piston arrangement is arranged to utilize the by-product water in the water channel to lubricate the sealing ring.
	13. The clean combustion engine according to claim [[11]]1, wherein the piston is a dual acting piston acting on a first side for combustion action, and on a second side opposite to the first side, for compression action.
	14. A vehicle comprising a clean combustion engine according to claim [[11]]1.
Claims 3, 10, and 11 are now cancelled. 
Allowable Subject Matter
Claims 1-2, 4-9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a clean combustion engine with an oil-free piston arrangement, a water channel extending from an interior of the piston to a sealing ring to provide lubricating water from the sealing ring, the piston head providing a pumping element to pressurize the water within the piston, and the pumping element being prestressed and movably integrated into the piston head. All depending claims are allowable.
The closest piece of prior art is Adolfsson (U.S. Publication 2007/0193443), that teaches water for lubricating the sealing ring, but does not teach a hydrogen engine and does not teach a prestressed pumping element to pressurize the lubricating water integrated into the piston head. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	6/1/2022